Title: To Thomas Jefferson from Thomas T. Davis, 5 October 1803
From: Davis, Thomas T.
To: Jefferson, Thomas


          
            
              Dr Sir
            
            Kaskaskie. Indiana Territory October 5th 1803.
          
          Since the Date of my Letter to you at Saint Vincennes I have been employed in visiting the Spanish settlements on the other side the Mississippi. The People are wealthy & the Land rich. most of them are averse to the Cession of Louisiana to the U.S. but I think by a little attention & moderation they may be easily won over. They are affraid of the Liberation of their Slaves (of which they have great numbers). I advised them to petition Congress on the subject they have done so. Tomorrow I set out for Saint Louis: to see a French man named Shoto who it is said has Just returned from Santofee & Reports that he has found a Salt Rock of immense size on the Dividing Ridge that seperates the Head Waters of the Arkinsaw River from the head waters of the Missouri Shoto & his party have brought some Considerable quantity. I shall be at great pains to ascertain this fact. Those who live on the River Arkinsaw affirm that when that River is high the water is salt. 
          In the upper Louisiana there is about ten thousand Souls. The americans are setling fast on the Spanish side. It will be most agreeable to the people on the Spanish side to form a seperate Territory. But if that side is added to Indiana Territory an increase of Judges must be necessary. 
          I am respectfully your Obt Sevt.
          
            Tho. T Davis
            
          
        